Citation Nr: 1002309	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester 
, New Hampshire
 
 
THE ISSUES
 
1.  What evaluation is warranted for a lumbar disability, 
characterized as myotendinous lumbar spine with functional 
limitation and pain, from October 27, 2002?
 
2.  Entitlement to service connection for skin lesions other 
than those on the scalp.  
 
3.  Entitlement to service connection for bilateral knee 
disability.
 
4.  Entitlement to service connection for bilateral ankle 
disability.
 
5.  Entitlement to service connection for bilateral hand and 
wrist disability.  
 
 
REPRESENTATION
 
Appellant represented by: Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1995 to October 
2002..
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh , Pennsylvania .  The file was subsequently 
transferred to the RO in Manchester , New Hampshire .  
 
The Veteran requested a Decision Review Officer (DRO) 
hearing, but failed to report as scheduled.  
 
The Board acknowledges that additional medical evidence was 
added to the claims folder following the September 2006 
Statement of the Case and prior to certification.  This 
includes duplicate service records, VA urology and headache 
examinations, and VA medical records.  To the extent the 
additional evidence is new and does not essentially duplicate 
evidence already of record, it is not pertinent to the issue 
decided herein, and a remand for the RO to issue a 
supplemental statement of the case would serve no useful 
purpose and is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).
 
In September 2006, VA granted entitlement to service 
connection for right shoulder bursitis, and for bilateral 
epididymitis.  The Veteran disagreed with the assigned 
evaluations and Statements of the Case were furnished on 
these issues in September 2007.  The Veteran did not perfect 
an appeal of these issues and they are not for consideration 
by the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2009).  
 
The issues of what evaluation is warranted for a lumbar 
disability from October 27, 2002; and entitlement to service 
connection for bilateral knee, ankle, and hand and wrist 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington , DC .
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that 
preexisting skin lesions involving areas other than the scalp 
were permanently worsened during active service; and there is 
no evidence of that current lesions involving areas other 
than the scalp are otherwise related to active military 
service or events therein.
 
 
CONCLUSION OF LAW
 
Skin lesions involving areas other than the scalp were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.306 (2009).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2003 of the information and 
evidence needed to substantiate and complete a claim of 
service connection for a skin disability.  This letter 
notified the Veteran that he should send any medical reports 
and if he wanted VA to obtain such reports, he should submit 
authorizations for release.  He was notified that if he 
furnished the dates and places of VA treatment, the RO would 
obtain the records.  This letter in effect advised the 
Veteran of his and VA's respective obligations with regard to 
obtaining evidence.  He was further notified of VA's duties 
in the September 2006 Statement of the Case, which 
specifically set forth the regulation pertaining to VA's 
assistance in developing claims.  This letter did not provide 
the Veteran notice of how disability ratings and effective 
dates are determined, but that omission was not prejudicial 
as the preponderance of the evidence is against the claim.  
 
VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  
 
The Veteran was provided a VA dermatology examination in July 
2004.  In the October 2009 Appellant's Brief, the 
representative essentially argued that the examination was 
inadequate because a medical opinion was not provided.  While 
a medical opinion addressing the etiology of the skin 
disorder was not obtained, the requirements for further 
examination and a medical opinion are not met with regard to 
the issue decided.  In this regard, in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As discussed below, there is no 
evidence of treatment in service for skin lesions involving 
areas other than the scalp and the record does not contain 
competent evidence suggesting a relationship between any such 
current disability and active service.  Hence, another 
examination is not in order, and the record contains 
sufficient evidence on which to decide the claim. 

II. Analysis
 
At the outset, the Veteran originally filed a claim for 
recurring skin lesions of the scalp and recurring skin 
lesions.  The Veteran is currently service-connected for skin 
lesions of the scalp.  Hence, the remaining issue pertains to 
whether service connection is warranted for skin lesions 
involving areas other than the scalp.  
 
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.
 
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
 
VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).
 
A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  
 
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.304(b).  
 
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A.. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).
 
On examination for enlistment in January 1995, the Veteran's 
skin was reported as abnormal on clinical evaluation.  It 
appears that multiple hyperpigmented areas were noted over 
the back to right upper extremity.  Service records show 
complaints of skin lesions on the head and face, but do not 
show complaints of or treatment related to other skin areas.  
On report of medical history completed in November 2001, the 
Veteran reported that he had eczema.  The examiner clarified 
this as pseudofollicultis barbae (PFB).  On clinical 
evaluation, the skin was described as normal.  DA Form 5571 
contained in the Veteran's medical records indicates that 
minor problems included scalp irritation lesions.  
 
At a July 2004 dermatology examination the Veteran reported a 
generalized recurrent furunculosis since serving in 
Yugoslavia.  Objectively, no fluorides efflorescence was 
present, but there were dry skin changes on the back and the 
head.  The diagnoses were "condition after generalized 
furunculosis;" generalized scar formation; and acne scars 
capillitium and on the back.  
 
As discussed, abnormalities of the skin on the back and right 
upper extremity were noted at enlistment and therefore, 
preexisted service.  In his notice of disagreement, the 
Veteran discussed his skin lesions, but his arguments appear 
to relate to his already service-connected skin lesions of 
the scalp and he has not specifically articulated in-service 
worsening of his preexisting skin problems on his back.  
 
On review, service records do not show an increase in the 
severity of the Veteran's preexisting skin disability during 
service and the presumption of aggravation does not apply.  
In making this determination, the Board considers the absence 
of in-service complaints related to the skin on his back and 
the findings at separation to be highly probative.  Evidence 
of record also does not show a current skin disability 
involving areas other than the scalp that was otherwise 
incurred during service.  The preponderance of the evidence 
is against the claim and the doctrine of reasonable doubt is 
not for application.  See 38 C.F..R. § 3.102.  
 
 
ORDER
 
Entitlement to service connection for a skin disability 
involving areas other than the scalp is denied.  
 
 
REMAND
 
The Veteran originally claimed service connection for joint 
and knee pain.  Based on the orthopedic examination, in 
February 2005, the RO adjudicated the issues of entitlement 
to service connection for bilateral knee pain, bilateral 
ankle pain, and bilateral hand pain.  In the September 2006 
Statement of the Case, the issue of entitlement to service 
connection for hand pain was rephrased as "service 
connection for a bilateral wrist and finger condition".
 
On review, the December 2003 VCAA letter did not address the 
issues of entitlement to bilateral ankle, and bilateral hand 
and wrist disabilities.  Additionally, this letter did not 
provide information regarding how VA assigns disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, additional VCAA notice should be 
provided.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  
 
Rating decision dated in February 2005 granted entitlement to 
service connection for a lumbar disability, characterized as 
myotendinous lumbar spine with functional limitation and 
pain, and assigned a 10 percent evaluation.  The Veteran 
contends that he is entitled to a higher initial evaluation.  
 
The Veteran was provided a VA examination in July 2004.  VA 
records dated in May 2007 record reports of chronic back 
pain.  Although a neurologic examination was 
reportedly normal, the Veteran's description of symptoms 
suggested sciatica.  Under rating criteria currently in 
effect, associated objective neurologic abnormalities are 
evaluated separately.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).  Given objective evidence of a possible worsening and 
possible associated neurologic abnormalities, the Board finds 
that additional examination is warranted.  See 38 C.F.R. 
§ 3.327 (2009).  
 
Regarding the claims for bilateral knee and ankle 
disabilities, in his notice of disagreement, the Veteran 
argued that these disabilities were related to the constant 
running on harsh terrain and parachute landings.  He reported 
pain in his knees and ankles during service and continuing 
and is competent to report such symptoms.  See Charles v. 
Principi, 16 Vet.. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Veteran's DD Form 214 indicates that he 
earned the parachutist badge.  
 
Service records show he was seen in September 1997 with 
complaints of low back and right lower leg pain following a 
hard landing during airborne operations.  The Veteran's 
reports of pain in his lower extremities following parachute 
jumps are consistent with his service and the Board has no 
reason to doubt his credibility.  On report of medical 
history in November 2001, the Veteran reported knee trouble 
and multiple joint pains.  The examiner noted retropatellar 
pain syndrome.
 
Regarding the claim for bilateral wrist and hand 
disabilities, in his notice of disagreement, the Veteran 
argued that he developed arthralgia while working with 
mechanical equipment in varying weather extremes.  Since  
discharge the pain, tingling, and numbing of his fingers has 
reportedly increased.  As noted, the Veteran is competent to 
report in-service and continuing symptoms.  

On report of medical history completed in November 2001, the 
Veteran reported numbness and tingling in the hands.  The 
examiner noted complaints of numbness on the ulnar side of 
the hands bilaterally with sleep.   
 
The Veteran underwent a VA orthopedic examination in July 
2004.  The diagnoses included bilateral chondropathia of 
patellae without inflammatory joint changes with free 
mobility; condition after multiple upper ankle joint 
distortion trauma of both upper ankle joint and lower ankle 
joint with laxity of tendon and severe pain; and wrist 
instability both sides with recurring wrist arthralgia and 
finger joint arthralgia.  The examiner did not, 
however, address whether such disabilities were related to 
military service.  
 
Considering the evidence as explained above, the Board finds 
that additional examination and medical opinion is 
warranted.  See 38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Send appropriate VCAA notice regarding 
the questions what evaluation 
is  warranted for a lumbar spine 
disability from October 27, 2002?; and 
entitlement to service connection for 
bilateral knee, bilateral ankle, and 
bilateral hand and wrist disabilities..  
 
2.  The Veteran should be afforded a VA 
spine examination.  The claims folder is 
to be made available for the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating lumbar 
disabilities , the examiner is to provide 
a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability.  A complete rationale for 
any opinions expressed must be provided.
 
3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the claimed 
bilateral knee, ankle, hand and wrist 
disabilities.  The claims folder is to be 
made available for the examiner to 
review.  All necessary diagnostic tests 
and x-ray examinations should be 
completed.  

If the Veteran is diagnosed with a current 
bilateral knee and/or ankle disorder, the 
examiner is to opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the disorders are 
related to active military service or 
events therein, to include parachute 
jumps.  
 
If the Veteran is diagnosed with bilateral 
hand or wrist disorders, the examiner is 
to opine whether such disability is at 
least as  likely as not related to active 
military service or events therein.  
 
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
4.  After the development requested has 
been completed, the RO/AMC should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.  
 
5.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  
 
6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of what evaluation is warranted for 
a lumbar disability from October 27, 2002; 
and entitlement to service connection for 
bilateral knee, ankle, hand and wrist 
disabilities.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative are 
to be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


